— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of possession of contraband and misuse of state property. The Attorney General has informed this Court that, during the pendency of this proceeding, the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded. Inasmuch as petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Toliver v Commissioner of Dept. of Corr. Servs., 101 AD3d 1198, 1198 [2012]; Matter of Jordan v Fischer, 98 AD3d 788, 788 [2012]).
Peters, P.J., Lahtinen, Stein and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without cost, but with disbursements in the amount of $15.